—In a matrimonial action in which the *611parties were divorced by a judgment dated December 11, 1995, the defendant appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), dated July 20, 1998, which denied his motion for an extension of time in which to file what was, in effect, an amended Qualified Domestic Relations Order.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion for an extension of time in which to file what was, in effect, an amended Qualified Domestic Relations Order (see, Donnellan v Donnellan, 230 AD2d 819). There is no merit to the defendant’s objections to the original Qualified Domestic Relations Order which had been filed by the plaintiff. Bracken, J. P., Thompson, Goldstein, Mc-Ginity and Schmidt, JJ., concur.